[ex10132015eicpfirstamend001.jpg]
1 EXHIBIT 10.13 FIRST AMENDMENT TO THE FEDERAL SIGNAL CORPORATION 2015 EXECUTIVE
INCENTIVE COMPENSATION PLAN This First Amendment to the Federal Signal
Corporation 2015 Executive Incentive Compensation Plan (the “Plan”) was approved
by the Board of Directors of Federal Signal Corporation on July 24, 2017.
WHEREAS, Federal Signal Corporation (the “Company”) maintains the Plan; WHEREAS,
the Board of Directors of the Company (the “Board”) now deems it desirable to
amend the Plan in certain respects; and WHEREAS, this First Amendment of the
Plan shall supersede and amend the provisions of the Plan set forth below in
their entirety. NOW THEREFORE, by virtue and in the exercise of the powers
reserved to the Board, under Section 15 of the Plan, the Plan is hereby amended
in the following respects: 1. Section 7(d) of the Plan is amended in its
entirety to read as follows: 7. Options. (d) Method of Exercise and Form of
Payment. Method of Exercise and Form of Payment. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price. The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or shares of Common Stock valued at the Fair
Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by means of attestation of ownership of a
sufficient number of shares of Common Stock in lieu of actual delivery of such
shares to the Company); or (ii) by such other method as the Committee may permit
in its sole discretion, including without limitation: (A) in other property
having a fair market value on the date of exercise equal to the Exercise Price,
(B) if there is a public market for the shares of Common Stock at such time, by
means of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered a copy of irrevocable instructions to a stockbroker to sell the shares
of Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price, or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
shares of Common Stock for which the Option was exercised that number of shares
of Common Stock having a Fair Market Value equal to the aggregate Exercise Price
for the shares of Common Stock for which the Option was exercised. Any
fractional shares of Common Stock shall be settled in cash. Notwithstanding the
foregoing, the Committee may, in its sole discretion, implement a provision with
respect to Options providing that if, on the last day of an Option Period, the
Participant has not then exercised such Option and such Option meets certain
criteria as may be established by the Committee, such Option shall be deemed to
have been exercised by the Participant on the last day of the Option Period by
virtue of a net exercise and the Company shall make the appropriate payment to
such Participant after complying with applicable withholding tax requirements,
if any, attributable to such exercise, but in no event exceeding the maximum
statutory tax rates (or such other rate as would not trigger a negative
accounting impact), as determined by the Company in its sole discretion. .



--------------------------------------------------------------------------------



 
[ex10132015eicpfirstamend002.jpg]
2 2. Section 8(c) of the Plan is amended in its entirety to read as follows: 8.
Stock Appreciation Rights. (c) Method of Exercise. SARs that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
implement a provision with respect to SARs providing that if, on the last day of
the Option Period (or in the case of a SAR independent of an option, the SAR
Period), the Fair Market Value exceeds the Strike Price, the Participant has not
exercised the SAR or the corresponding Option (if applicable), and neither the
SAR nor the corresponding Option (if applicable) has expired, such SAR shall be
deemed to have been exercised by the Participant on such last day and the
Company shall make the appropriate payment to such Participant after complying
with applicable withholding tax requirements, if any, attributable to such
exercise, but in no event exceeding the maximum statutory tax rates (or such
other rate as would not trigger a negative accounting impact), as determined by
the Company in its sole discretion. 3. Section 16(c)(i) and (ii) of the Plan are
amended in its entirety to read as follows: 16. General. (c) Tax Withholding.
(i) A Participant shall be required to pay to the Company or any of its
Affiliates, and the Company or any of its Affiliates shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any withholding taxes in
respect of an Award, its exercise, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Committee or the Company to comply with applicable withholding tax
requirements for the payment of such withholding and taxes. In no event shall
the amount of such tax withholding exceed the maximum statutory tax rates (or
such other rate as would not trigger a negative accounting impact), as
determined by the Company in its sole discretion. (ii) Without limiting the
generality of clause (i) above, the Committee may, in its sole discretion,
permit a Participant to satisfy, in whole or in part, the foregoing withholding
liability by: (A) the delivery of shares of Common Stock owned by the
Participant having a Fair Market Value at the tender date determined by the
Committee to be sufficient to comply with applicable withholding tax
requirements, if any, attributable to such taxable event, but in no event
exceeding the maximum statutory tax rates (or such other rate as would not
trigger a negative accounting impact), as determined by the Company in its sole
discretion; or (B) having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the exercise or
settlement of the Award having a Fair Market Value at the date of the applicable
taxable event determined by the Committee to comply with applicable withholding
tax requirements, if any, attributable to such taxable event, but in no event
exceeding the maximum statutory tax rates (or such other rate as would not
trigger a negative accounting impact), as determined by the Company in its sole
discretion. * * * Except as modified by this First Amendment, all terms and
provisions of the Plan shall remain in full force and effect.



--------------------------------------------------------------------------------



 